DETAILED ACTION
1.	 Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 13 and 14 as a whole, closest art of record failed to teach or suggest among other thing:
“a normal line acquisition section configured to acquire a normal vector of each of a plurality of surfaces of an object being moved by a user from a polarized image in which the object is photographed; virtual object is displayed in a virtual space generated by the computer program, wherein the virtual object replaces a photographed image of the object being moved by the user and the virtual object’s position and orientation in the virtual space conforms to the normal vector obtained in each surface of the object acquired by the normal line acquisition section.

4.	 Regarding claims 13 and 14, the claims have similar allowable subject described in claim 1 above. 
  
5.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 10 as a whole, closest art of record failed to teach or suggest among other thing:
, wherein the information processing apparatus includes: a normal line acquisition section configured to acquire a normal vector of a top surface of the controller and a normal vector of a top surface of the joystick from the polarized image; 
an object information acquisition section configured to acquire predetermined information regarding the object on a basis of a relationship between angles of the normal vectors; and wherein the normal vectors acquired and their relative angles are used to determine processing for outputting the result.

6.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 11 as a whole, closest art of record failed to teach or suggest among other thing:
a plurality of reference surfaces in which an angle formed by the reference surfaces is a predetermined value, wherein a first reference surface is a top surface of the casing and a second reference surface is a top surface of the joystick; and a characteristic surface that is contacted with the plurality of reference surfaces and in which relative angles for the first and second reference surfaces are made different in the operation object in response to movement of the joystick, wherein normal vectors of the first and second reference surfaces and their relative angles are used to determine joystick input of the operation object thereby obviating the need for a joystick circuit inside the operation object”
7.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
8.	Below are references that teaches some limitations of the claims 1, 13 and 14 but lacks the teaching of the limitations mentioned above: 
a. 	“A model based recognition of glossy objects using polarimetric property (IDS Item), published on 1987, and to Koshikawa et al disclosed: 
An information processing apparatus comprising: a normal line acquisition section configured to acquire a normal vector of a surface of an object from a polarized image in which the object is photographed (Abstract, Fig.3, A Normal surface of the patches are obtained by analyzing the polarization sates of the observed rays under illumination of light source );
an object information acquisition section configured to acquire predetermined information regarding the object on a basis of a relationship between angles of normal vectors of a plurality of surfaces included in the object (section1 3rd and 4th paragraph, section 4, a method of identifying an object and its position and orientation from polarimetrically obtained surface….A solid body is defined by specifying an instance of primitives. The coordinate system for defining the position of the vertex and the equation of plain is local to each body. When a body is defined its coordinate systems coincides with the global coordinate system); and
an output data generation section configured to perform processing based on the predetermined information regarding the object and output a result of the processing (Figs.10-11, sections 5 and 6, for Example Fig,10 show the result of the position and pose of the truncated cone  whose polarimetric data are presented).

b.	“INTERACTIVE AUGMENTED VIRTUAL REALITY AND PERCEPTUAL COMPUTING PLATFORM” US Patent Application Publication No, US 20150123966 A1, published on May 7, 2015, to Newman; Shai disclosed:
an object moved by user ([0028] FIG. 21d shows and example of using tracking the head position of the user to change the point of view of a virtual objects according to the movement of the head and its orientation and distance related to the virtual objects), wherein movement of the object constitutes an input operation in a computer program( [0009], the head tracking sensors that control the movement of the head  must include a computer program code that allow the sensors control the movement of the head), and a virtual object is displayed in a virtual space generated by the computer program, wherein the virtual object replaces a photographed image of the object being moved by the user ([0009], For example, if a user is watching a physical through the device when the, camera feed may be (gradually) replaced with a virtual environment in which the object(s), in this case the pages, may be replaced with virtual equivalents in (substantially) the same orientation and distance as in the imaged real world objects).

9.	Below is a references that teaches some limitations of the claims 10 and 11 but lacks the teaching of the limitations mentioned above:
a. “A model based recognition of glossy objects using polarimetric property (IDS Item), published on 1987, to Koshikawa et al disclosed” 
an image pickup apparatus (page 139, section 3, Fig.3  a  device that includes TV camera and polarizer-wave plate, and distribute sources of circulate polarizer) comprising an image pickup device (page 139, section 3, TV camera) configured to photograph a polarized image of an object, wherein the image pickup device comprises at least four types of polarizer (page 139, section 3, Fig.3  Linear polarizer and distributed circular polarizers, wherein the TV camera configured to capture polarized image as shown in Figs.3 and 4)and  an information processing apparatus configured to perform information processing according to a state of the object by using the polarized image (Page 140 section 3, Figs.4-5, for example Fig.5 shows the 8 image taken from the truncated  con,  wherein the image are obtained using  imaging system that includes TV camera with a polarizer as shown in Figs. 3-4 )wherein the information processing apparatus includes: a normal line acquisition section configured to acquire a normal vector of a surface of the object from the polarized image (Abstract, pages 139-140 section3. Fig.3, the TV camera capture a polarized image, and   a normal surface of the patches are obtained by analyzing the polarization sates of the observed rays under illumination of light source);
an object information acquisition section configured to acquire predetermined information regarding the object on a basis of a relationship between angles of normal vectors of a plurality of surfaces included in the object (section1 3rd and 4th paragraph, section 4, a method of identifying an object and its position and orientation from polarimetrically obtained surface….A solid body is defined by specifying an instance of primitives. The coordinate system for defining the position of the vertex and the equation of plain is local to each body. When a body is defined its coordinate systems coincides with the global coordinate system); and
 an output data generation section configured to perform processing based on the predetermined information regarding the object and output a result of the processing(Figs.10-11, sections 5 and 6, for Example Fig,10 show the result of the position and pose of the truncated cone  whose polarimetric data are presented).

Regarding claim 11, Koshikawa teaches An operation object moved by a user (page 139 section 3, section 4, page 142, section 4 internal mode, Fig.3, the TV camera that captured an image) used in a computer program processing by photographing a polarized image of the operation object, the operation object (Abstract, Figs10-11, computer simulation results that shows recognition result see Fig.11), comprising:
a plurality of reference surfaces in which an angle formed by the reference surfaces is a predetermined value (Page 142 step 3- Page 143 first paragraph,   find the set of face models such that their surface normal match the observed ones….all observed surface normal and adopted set of faces which have coincidence in relationships between the model and the observed surface normals); and
 a characteristic surface that is contacted with the plurality of reference surfaces and in which angles for the plurality of reference surfaces are made different in the operation object (Fig.11, Section 5 steps 3-5, Find a set of faces of the model such that their surface normals match the observed ones in the relationships among their angles between the directions of surface normal. Rotate the model around the origin so that each direction of the surface normal coincide with, each of those observed respectively).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.












Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699